ALPHARMA INC.
2005 SUPPLEMENTAL SAVINGS PLAN
Amended and Restated
Effective January 1, 2005
TABLE OF CONTENTS



ARTICLE

DESCRIPTION

PAGE

 

INTRODUCTION

1

I

DEFINITIONS

2

II

PARTICIPATION

6

III

DEFERRAL ELECTIONS AND
COMPANY MATCHING CONTRIBUTIONS

7

IV

DEFERRAL ACCOUNTS AND TRUST FUNDING

11

V

VESTING

13

VI

DISTRIBUTIONS

14

VII

ADMINISTRATION

17

VIII

MISCELLANEOUS

20



INTRODUCTION

Alpharma Inc. (the "Company") has established the Alpharma Inc. 2005
Supplemental Savings Plan (the "Plan") effective January 1, 2005. The Plan is
being amended and restated in its entirety effective January 1, 2005. The Plan
is an unfunded arrangement established and maintained by the Company for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees.

Prior to January 1, 2006, Participants were permitted to defer a portion of
their Compensation to the Plan after their pre-tax deferrals under the Alpharma
Inc. Savings Plan (the "Savings Plan") reached the applicable dollar amount
specified under Section 402(g) of the Code for that year.

No employee shall become a Participant in the Plan after December 31, 2005.
Participants are no longer permitted to elect to defer Compensation effective as
of the first payroll period ending in 2006. The cessation of deferrals under the
Plan is not a material modification pursuant to Prop. Treas. Reg.
Section 1.409A-6(a)(4)(iii).

The Plan is intended to comply with Section 409A of the Code, the regulations
thereunder and related guidance issued by the Internal Revenue Service ("IRS").




ARTICLE I
DEFINITIONS

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

1.1 "Account" or "Accounts" shall mean all of such accounts as are established
under this Plan from time to time.

1.2 "Base Salary" shall mean a Participant's annual base compensation, excluding
bonuses, commissions, incentive and all other remuneration for services rendered
to Company and prior to reduction for any salary deferrals, including but not
limited to, deferrals under plans established pursuant to Section 125 of the
Code or qualified pursuant to Section 401(k) of the Code.

1.3 "Beneficiary" or "Beneficiaries" shall mean the person or persons, including
a trustee, personal representative or other fiduciary, last designated in
writing by a Participant in accordance with procedures established by the
Committee to receive the benefits specified hereunder in the event of the
Participant's death. No beneficiary designation shall become effective until it
is filed with the Committee. Any designation shall be revocable at any time
through a written instrument filed by the Participant with the Committee with or
without the consent of the previous Beneficiary. In the event that a Participant
who designated his or her spouse as Beneficiary under the Plan subsequently
becomes divorced or legally separated, then such prior Beneficiary designation
shall automatically be deemed revoked as it relates to the spouse (or former
spouse), unless it is subsequently ratified in writing by the Participant.

If there is no such designation, or if there is no surviving designated
Beneficiary, then the Participant's surviving spouse shall be the Beneficiary.
If there is no surviving spouse, the duly appointed and currently acting
personal representative of the Participant's estate (which shall include either
the Participant's probate estate or living trust) shall be the Beneficiary. In
any case where there is no such personal representative of the Participant's
estate duly appointed and acting in that capacity within 90 days after the
Participant's death (or such extended period as the Committee determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed 180 days after the Participant's death), then Beneficiary shall
mean the person or persons who can verify by affidavit or court order to the
satisfaction of the Committee that they are legally entitled to receive the
benefits specified hereunder. In the event any amount is payable under the Plan
to a minor, payment shall not be made to the minor, but instead be paid (a) to
that person's living parent(s) to act as custodian, (b) if that person's parents
are then divorced, and one parent is the sole custodial parent, to such
custodial parent, to act as custodian, or (c) if no parent of that person is
then living, to a custodian selected by the Committee to hold the funds for the
minor under the Uniform Transfers or Gifts to Minors Act in effect in the
jurisdiction in which the minor resides. If no parent is living and the
Committee decides not to select another custodian to hold the funds for the
minor, then payment shall be made to the duly appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor is duly appointed and currently acting within 60 days after the date the
amount becomes payable, payment shall be deposited with the court having
jurisdiction over the estate of the minor. Payment by the Company pursuant to
any unrevoked Beneficiary designation, or to the Participant's estate if no such
designation exists, shall be considered complete satisfaction of all benefits
owed under the Plan.

1.4 "Board of Directors" or "Board" shall mean the Board of Directors of
Company.

1.5 "Code" shall mean the Internal Revenue Code of 1986, as amended.

1.6 "Committee" shall mean the Committee appointed by the Board to administer
the Plan in accordance with Article VII.

1.7 "Company" shall mean Alpharma Inc.

1.8 "Company Matching Contribution Account" shall mean the bookkeeping account
maintained by or for the Committee for each Participant, which account consist
of (a) the amount credited by the Company on behalf of the Participant pursuant
to Section 3.3, and (b) earnings and losses pursuant to Section 4.2.

1.9 "Compensation" shall mean the Participant's Base Salary, including amount
deferred under the Plan and the Savings Plan.

1.10 "Compensation Deferral Election" shall mean an Eligible Employee's election
to defer a portion of his or her Compensation during a Plan Year to the Plan.

1.11 "Deferral Account" shall mean the bookkeeping account maintained by or for
the Committee for each Participant, which account is credited with amounts equal
to (a) the portion of the Participant's Compensation that he or she elects to
defer to the Plan pursuant to a Compensation Deferral Election, and (b) earnings
and losses pursuant to Section 4.1.

1.12 "Disabled" shall mean a Participant who (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than 3 months under an accident and health plan covering employees of the
Company. The Committee has the sole and absolute discretion to determine whether
a Participant is Disabled.

1.13 "Distributable Amount" shall mean the vested balance in the Participant's
Deferral Account and Company Matching Contribution Account.

1.14 "Effective Date" is January 1, 2005. The Plan is amended and restated in
its entirety as of January 1, 2005.

1.15 "Eligible Employee" shall mean an employee of the Company who is designated
by the Committee as eligible to participate in the Plan.

1.16 "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.

1.17 "Fund" or "Funds" shall mean one or more of the investment funds selected
by the Committee pursuant to Section 3.4.

1.18 "Initial Election Period" shall mean the 30-day period prior to the
Effective Date of the Plan, or the 30-day period following the time an employee
shall be designated by the Company as an Eligible Employee.

1.19 "Interest Rate" shall mean, for each Fund, an amount equal to the net gain
or loss on the assets of such Fund during each month, as determined by the
Committee.

1.20 "Investment Fund Subaccount" or "Investment Fund Subaccounts" shall mean
one or more subaccounts under a Participant's Deferral Account and Company
Matching Contribution Account which corresponds to the Funds elected by the
Participant pursuant to Section 3.4.

1.21 "Participant" shall mean any Eligible Employee who becomes a Participant in
this Plan in accordance with Article II.

1.22 "Payment Date" shall mean the date that distribution of a Participant's
Account under the Plan commences. Unless otherwise provided herein, a
Participant's Payment Date is the date that is on or as soon as administratively
practicable following the date that is six (6)months after such Participant
separates from service with the Company.

1.23 "Payment Election" shall mean a Participant's election as to timing and
form of payment of his or her Deferral Account and Company Matching Contribution
Account.

1.24 "Plan" shall mean this Alpharma Inc. 2005 Supplemental Savings Plan, as it
may be amended from time to time.

1.25 "Plan Year" shall be the calendar year.

1.26 "Unforeseeable Emergency" shall mean a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of his or her spouse or dependent (as defined in Section 152(a)
of the Code), loss of a Participant's property due to casualty, or other similar
or extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The circumstances that would constitute
an Unforeseeable Emergency will depend upon the facts of each case, and the
Committee has the sole and exclusive ability to determine whether such an
Unforeseeable Emergency exists, but, in any case, an Unforeseeable Emergency may
not be made to the extent that such hardship is or may be relieved (a) through
reimbursement or compensation by insurance or otherwise, or (b) by liquidation
of the Participant's assets, to the extent that the liquidation of assets would
not itself cause severe financial hardship. The amounts distributed with respect
to an Unforeseeable Emergency shall not exceed the amounts necessary to satisfy
such Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution.

1.27 "Year of Service" shall mean each Plan Year in which a Participant
completes at least 1,000 hours of service, as defined under the Savings Plan, as
determined by the Committee.



 

ARTICLE II

PARTICIPATION

2.1 Eligibility. The Board shall designate, as of the Effective Date and as of
the beginning of each Plan Year, each employee as an Eligible Employee. The
Committee may designate an employee as an Eligible Employee during a Plan Year,
provided that such employee after the beginning of the Plan Year, (a) is hired
by the Company, or (b) becomes a member of a select group of management or
highly compensated employees. No employee shall become a Participant in the Plan
after December 31, 2005.

2.2 Participation. An Eligible Employee shall become a Participant in the Plan
by timely executing a Compensation Deferral Election and a Payment Election, and
filing them with the Committee in accordance with Article III of the Plan.



 

ARTICLE III
DEFERRAL ELECTIONS AND COMPANY MATCHING CONTRIBUTIONS

3.1 Elections to Defer Compensation.

(a) Initial Election Period. Each Eligible Employee may elect to defer
Compensation by filing with the Committee a Compensation Deferral Election that
conforms to the requirements of this Section 3.1, on a form provided by the
Committee, no later than the last day of his or her Initial Election Period (or
such earlier date that Committee may specify). Such Compensation Deferral
Election, however, can only relate to Compensation that has not yet been earned.
No later than the last day of his or her Initial Election Period (or such
earlier date that the Committee may specify), the Eligible Employee shall also
file with the Committee a Payment Election with respect to such deferral of
Compensation and related Company Matching Contributions, if any, on a form
provided by the Committee. In the event that an Eligible Employee does not file
a Payment Election during the Initial Election Period, the Eligible Employee
shall be deemed to have elected a lump sum with respect to such deferral of
Compensation and related Company Matching Contributions. The deemed election of
the lump sum will continue in effect for future Plan Years until the Eligible
Employee makes a new Payment Election pursuant to subsection (d).

(b) General Rule. The amount of Compensation which an Eligible Employee may
elect to defer is such Compensation to be earned after the time at which the
Eligible Employee files with the Committee a Compensation Deferral Election in
accordance with Section 3.1(a). The amount of Compensation which an Eligible
Employee may elect to defer shall be a percentage of Compensation, which shall
not exceed twenty-five percent (25%) of the Eligible Employee's Compensation,
provided that the total amount deferred by a Participant shall be limited in any
calendar year, if necessary, to satisfy social security taxes (including
Medicare), income taxes and employee benefit plan withholding requirements, as
determined in the sole and absolute discretion of the Committee.

(c) Duration of Compensation Deferral Election. An Eligible Employee's initial
Compensation Deferral Election must be made prior to the Effective Date and is
to be effective with respect to Compensation earned after such Compensation
Deferral Election is processed. A Participant may increase, decrease or
terminate a Compensation Deferral Election with respect to Compensation for any
subsequent Plan Year by filing a new Compensation Deferral Election not less
than 14 days prior to the beginning of the next Plan Year, which election shall
be effective on the first day of the next following Plan Year. In the absence of
an affirmative election by the Participant to the contrary, a Compensation
Deferral Election for one Plan Year will continue in effect for future Plan
Years. In the case of an employee who becomes an Eligible Employee after the
Effective Date, such Eligible Employee shall have 30 days from the date he or
she has become an Eligible Employee to make an Initial Election with respect to
deferral of Compensation. Such Compensation Deferral Election shall be for the
remainder of the Plan Year (and future Plan Years, unless subsequently changed
prior to the commencement of a given Plan Year) in the event the Plan Year has
commenced. All Compensation Deferral Elections made prior to December 31, 2005
shall be revoked with respect to compensation paid after the last payroll period
in 2005.

(d) Duration of Payment Election. An Eligible Employee's initial Payment
Election to defer Compensation must be made prior to the Effective Date and is
to be effective with respect to Compensation earned after such Compensation
Deferral Election is processed. The Payment Election as to timing and form of
payment of such deferred Compensation is irrevocable for a given Plan Year,
except as otherwise provided herein. A Participant may change his or her Payment
Election with respect to Compensation for any subsequent Plan Year by filing a
new Payment Election not less than 14 days prior to the beginning of the next
Plan Year, which Payment Election shall be effective on the first day of the
next following Plan Year. In the absence of an affirmative Payment Election by
the Participant to the contrary, a Payment Election for one Plan Year will
continue in effect for future Plan Years. In the case of an employee who becomes
an Eligible Employee after the Effective Date, such Eligible Employee shall have
30 days from the date he or she has become an Eligible Employee to make an
Initial Election with respect to payment of Compensation. Such Payment Election
shall be for the remainder of the Plan Year (and future Plan Years, unless
subsequently changed prior to the commencement of a given Plan Year) in the
event the Plan Year has commenced. Notwithstanding the foregoing, a Participant
may modify his or her Payment Election for a prior Plan Year only in accordance
with Section 6.1. All Payment Elections made prior to December 31, 2005 shall be
revoked.

(e) Elections other than Elections during the Initial Election Period. Subject
to the limitations of Section 3.1(b) above, any Eligible Employee who has
terminated a prior Compensation Deferral Election may elect to again defer
Compensation, by filing a Compensation Deferral Election and a Payment Election,
on forms provided by the Committee, not less than 14 days prior to the beginning
of the Plan Year to which such Compensation Deferral Election relates. An
election to defer Compensation must be filed in a timely manner in accordance
with Sections 3.1(c) and (d).

3.2 Timing of Deferrals. Deferrals to the Plan made pursuant to a Participant's
Compensation Deferral Election shall commence on the first day of the first
payroll period immediately following the payroll period in which the
Participant's pre-tax deferrals reach the applicable dollar amount under Section
402(g) of the Code for that year and shall continue until deferrals under the
Plan reach the percentage specified in the Participant's Compensation Deferral
Election.

3.3 Company Matching Contributions. The Company shall credit a Company Matching
Contribution to each Participant's Company Matching Contribution Account in an
amount equal to the applicable percentage of the first six percent (6%) of the
amount of Compensation deferred under the Plan:



Years of Service

Company Matching Contribution

Less than 5 Years of Service

40%

5 but less than 10 Years of Service

50%

10 but less than 15 Years of Service

60%

15 but less than 20 Years of Service

70%

20 but less than 25 Years of Service

80%

25 but less than 30 Years of Service

90%

30 or more Years of Service

100%



If a Participant was employed by the Company prior to July 1, 1994, he or she
shall be entitled to a Company Matching Contribution equal to one-hundred
percent (100%) of the first six percent (6%) of the amount of Compensation
deferred under the Plan.

Notwithstanding the foregoing, with respect to any one year, in no event shall a
Participant be entitled to a Company Matching Contribution which is based on
more than a total of six percent (6%) of his or her deferred Compensation under
the Savings Plan and this Plan.

For purpose of determining Company Matching Contributions, Years of Service
shall be determined as of the anniversary date of the Participant's date of hire
with the Company.

No Company Matching Contributions shall be made to the Plan with respect to
Compensation paid after the last payroll period ending in 2005.

3.4 Investment Elections.

At the time a Participant files a Compensation Deferral Election described in
Section 3.1, the Participant shall designate, on a form provided by the
Committee, the types of Funds in which the Participant's Account will be deemed
to be invested for purposes of determining the amount of earnings and losses to
be credited to that Account. In making the designation pursuant to this Section
3.4, the Participant may specify that all or any percentage of his or her
Account is to be deemed invested, in whole percentage increments, in one or more
of the types of Funds deemed to be provided under the Plan, as communicated from
time to time by the Committee. A Participant may change the designation made
under Section 3.4 at any time. If a Participant fails to elect a type of Fund
under this Section 3.4, he or she shall be deemed to have elected the Funds
elected by the Participant (or otherwise in effect) under the Savings Plan.

Although the Participant may designate the type of investments, the Committee
shall not be bound by such designation. The Committee shall select from time to
time, in its sole and absolute discretion, commercially available investments of
each of the types communicated by the Committee to the Participant pursuant to
Section 3.4(a) above to be the Funds. The Interest Rate of each such
commercially available Fund shall be used to determine the amount of earnings or
losses to be credited to Participant's Account under Article IV.



 

ARTICLE IV

DEFERRAL ACCOUNTS AND TRUST FUNDING

4.1 Deferral Accounts. The Committee shall establish and maintain a Deferral
Account for each Participant under the Plan. Each Participant's Deferral Account
shall be further divided into separate subaccounts ("Investment Fund
Subaccounts"), each of which corresponds to a Fund elected by the Participant
pursuant to Section 3.4(a). A Participant's Deferral Account shall be credited
as follows:

(a) As soon as administratively practicable after amounts are withheld and
deferred from a Participant's Compensation, the Committee shall credit the
Investment Fund Subaccounts of the Participant's Deferral Account with an amount
equal to Compensation deferred by the Participant in accordance with the
Participant's election under Section 3.4(a); that is, the portion of the
Participant's deferred Compensation that the Participant has elected to be
deemed to be invested in a certain type of Fund shall be credited to the
Investment Fund Subaccount corresponding to that Fund; and

(b) Each business day, each Investment Fund Subaccount of a Participant's
Deferral Account shall be credited with earnings or losses in an amount
determined by multiplying the balance credited to such Investment Fund
Subaccount as of the prior day, plus contributions credited that day to the
Investment Fund Subaccount, by the Interest Rate for the corresponding Fund
selected by the Company pursuant to Section 3.4(b).

4.2 Company Matching Contribution Account. The Committee shall establish and
maintain a Company Matching Contribution Account for each Participant under the
Plan. Each Participant's Company Matching Contribution Account shall be further
divided into separate Investment Fund Subaccounts corresponding to the Fund
elected by the Participant pursuant to Section 3.4. A Participant's Company
Matching Contribution Account shall be credited as follows:

(a) As soon as administratively practicable after a Company Matching
Contribution Amount, the Committee shall credit the Investment Fund Subaccounts
of the Participant's Company Matching Contribution Account with an amount equal
to the Company Matching Contribution Amount, if any, which the Participant
elected to be deemed to be invested in a certain type of Fund shall be credited
to the corresponding Investment Fund Subaccount; and

(b) Each business day, each Investment Fund Subaccount of a Participant's
Company Contribution Account shall be credited with earnings or losses in an
amount determined by multiplying the balance credited to such Investment Fund
Subaccount as of the prior day, plus contributions credited that day to the
Investment Fund Subaccount, by the Interest Rate for the corresponding Fund
selected by the Company pursuant to Section 3.4(b).

4.3 Trust Funding. The Company may create a trust with a trustee. In the event
that the Company creates a trust, the Company may cause the trust to be funded
each year. Although the principal of the trust and any earnings thereon shall be
held separate and apart from other funds of Company and shall be used
exclusively for the uses and purposes of Plan Participants and Beneficiaries as
set forth therein, neither the Participants nor their Beneficiaries shall have
any preferred claim on, or any beneficial ownership in, any assets of the trust
prior to the time such assets are paid to the Participants or Beneficiaries as
Plan benefits. All rights created under this Plan shall be unsecured contractual
rights of Plan Participants and Beneficiaries against the Company. Any assets
held in the trust will be subject to the claims of the Company's general
creditors under federal and state law in the event of bankruptcy or insolvency
as defined in the agreement governing the trust. The assets of the Plan and
trust shall never inure to the benefit of the Company, except to the extent
required in the event of the Company's bankruptcy or insolvency, and the same
shall be held for the exclusive purpose of providing benefits to Participants
and their Beneficiaries and for defraying reasonable expenses of administering
the Plan and trust.




ARTICLE V

VESTING

A Participant shall be one-hundred percent (100%) vested in his or her Deferral
Account at all times. A Participant shall become one-hundred percent (100%)
vested in his or her Company Matching Contribution Account upon completion of
three Years of Service. Notwithstanding the foregoing, a Participant shall
become one-hundred percent (100%) vested in his or her Company Matching
Contribution Account upon death while employed with the Company or becoming
Disabled while employed with the Company.

Notwithstanding the foregoing, Participants (i) whose employment is transferred
from the controlled group that includes the Company to the controlled group that
includes Actavis Group hf. on or about December 16, 2005, or (ii) who are
employees involuntarily terminated as a result of the sale of the Company's
generics business shall become one hundred percent (100%) vested in their
Company Matching Contributions accounts.




ARTICLE VI

DISTRIBUTIONS

6.1 Distribution Upon Termination of Employment.

(a) Account Balance More Than $10,000. In the case of a Participant who
separates from service with Company and has a vested Account balance of more
than $10,000, the Distributable Amount shall be paid to the Participant in one
of the following forms, in accordance with his or her Payment Election:

(i) A lump sum distribution paid on or about the Participant's Payment Date.

(ii) Substantially equal installments over a period of two (2) to fifteen (15)
years, beginning on the Participant's Payment Date.

A Participant may modify the timing of the distribution of his or her Account,
provided that the modification is made at least one (1) year prior to the
applicable Payment Date, and provided further that such modification also delays
the payment or payments to be made for at least five (5) years beyond the date
on which the first payment otherwise would have been made, and further provides
that the re-deferral does not have the effect of accelerating any payments that
is otherwise prohibited under Section 409A of the Code. A Participant may modify
the timing of his or her Account only once.

A Participant who elected to have his or her Account distributed in a lump sum
may instead elect to have his or her Account distributed as substantially equal
installments, provided that such modification is made at least one (1) year
prior to the applicable Payment Date, and provided further that such
modification also delays the payments to be made for at least five (5) years
beyond the date on which the lump sum otherwise would have been made and does
not have the effect of accelerating any payment that is otherwise prohibited
under Section 409A of the Code.

(b) Account Balance of $10,000 or Less. Payment under this subsection (b) is
permitted only if the Participant's entire interest under the Plan, the Alpharma
Inc. Supplemental Savings Plan and all similar arrangements that constitute a
nonqualified deferred compensation plan under Section 409A is paid on or before
his or her Payment Date. In the case of a Participant who terminates employment
with Company and has a vested Account balance of $10,000 or less, the
Distributable Amount shall be paid to the Participant in the form of a lump sum
on or about the Participant's Payment Date. The Participant shall not be
provided with an election with respect to the receipt of the lump sum payment.

(c) The Participant's Account shall continue to be credited with earnings
pursuant to Article IV of the Plan until all amounts credited to his or her
Account under the Plan have been distributed.

6.2 Distribution on Account of Participant's Death.

(a) Death prior to Commencement of the Distribution of Participant's Account. In
the case of a Participant who dies prior to commencing distribution of his or
her Account, such Participant's Beneficiary shall receive the Participant's
Account in the form elected by the Participant pursuant to the Payment Election.
Notwithstanding a Participant's Payment Election, if the Account balance is
$10,000 or less, the Distributable Amount shall be paid to the Beneficiary in
the form of a lump sum distribution. .

(b) Death after Commencement of Account. In the event a Participant dies after
commencing his or her Account in substantially equal installments, his or her
Beneficiary shall continue to be paid in installments for the remainder of the
period in accordance with the Participant's Payment Election.

6.3 Distribution on Account of Disability. A Participant who becomes Disabled
shall be entitled to immediately commence distribution of his or her Account
pursuant to the existing Payment Election in the form elected by the
Participant.

6.4 Unforeseeable Emergency. A Participant shall be permitted to elect a
distribution on account of an Unforeseeable Emergency from his or her vested
Accounts prior to the Payment Date, subject to the following restrictions:

(a) The election to take such a distribution shall be made by filing a form
provided by and filed with Committee prior to the end of any calendar month.

(b) The Committee shall have made a determination that the requested
distribution constitutes an Unforeseeable Emergency in accordance with the terms
of the Plan and Section 409A of the Code, and that the amount of the
distribution is not in excess of the amount needed to satisfy the extreme
financial emergency, plus any tax liability associated with the payment.

(c) The amount determined by the Committee as a distribution on account of an
Unforeseeable Emergency shall be paid in a single cash lump sum as soon as
practicable after the end of the calendar month in which the distribution
election is made and approved by the Committee.

6.5 Distribution Upon a Change in Control. A Participant's Account may be
distributed upon a change in control, as defined, and in accordance with Section
409A of the Code, the regulations thereunder and other guidance issued by the
IRS.

6.6 Payment of Taxes. Notwithstanding anything herein to the contrary, the
timing of the distribution of a Participant's Account may be accelerated as may
be necessary to pay Federal Insurance Contributions Act Tax ("FICA Tax") imposed
under Sections 3101 and 3121(v)(2) of the Code. The timing of the distribution
of a Participant's Account also may be accelerated as may be necessary to pay
the income tax on wages imposed under Section 3401 of the Code on the FICA Tax
amount, and to pay the additional income tax on wages attributable to the
pyramiding of Section 3401 wages and taxes. However, the total payment amount
that is accelerated must not exceed the aggregate of the FICA Tax amount, and
the income tax withholding related to the FICA Tax amount.

6.7 Inability to Locate Participant. In the event that the Committee is unable
to locate a Participant or Beneficiary within two years following the required
Payment Date, the amount allocated to the Participant's Deferral Account and
Company Matching Contribution Account shall be forfeited. If, after such
forfeiture, the Participant or Beneficiary later claims such benefit, such
benefit shall be reinstated without interest or earnings.






ARTICLE VII
ADMINISTRATION



7.1 Committee. A committee shall be appointed by, and serve at the pleasure of,
the Board of Directors. The number of members comprising the Committee shall be
determined by the Board, which may from time to time vary the number of members.
A member of the Committee may resign by delivering a written notice of
resignation to the Board. The Board may remove any member by delivering a
certified copy of its resolution of removal to such member. Vacancies in the
membership of the Committee shall be filled promptly by the Board. A member of
the Committee will automatically cease to be such a member upon the termination
of his or her employment with the Company.

7.2 Committee Action. The Committee shall act at duly noticed meetings by
affirmative vote of a majority of the members of the Committee voting (attended
by at least 50% of the Committee members). Any action permitted to be taken at a
meeting may be taken without a meeting if, prior to such action, a written
consent to the action is signed by all members of the Committee and such written
consent is filed with the minutes of the proceedings of the Committee. A member
of the Committee shall not vote or act upon any matter which relates solely to
himself or herself as a Participant. The Chairman or any other member or members
of the Committee designated by the Chairman may execute any certificate or other
written direction on behalf of the Committee.

7.3 Powers and Duties of the Committee. The Committee, on behalf of the
Participants and their Beneficiaries, shall enforce the Plan in accordance with
its terms, shall be charged with the general administration of the Plan, and
shall have all powers necessary to accomplish its purposes, including, but not
by way of limitation, the following:

(a) To select the Funds in accordance with Section 3.4 hereof;

(b) To construe and interpret the terms and provisions of this Plan;

(c) To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;

(d) To maintain all records that may be necessary for the administration of the
Plan;

(e) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

(f) To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof;

(g) To appoint a Plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe; and

(h) To take all actions necessary for the administration of the Plan.

7.4 Construction and Interpretation. The Committee shall have full discretion to
construe and interpret the terms and provisions of this Plan, which
interpretations or construction shall be final and binding on all parties,
including but not limited to the Company and any Participant or Beneficiary. The
Committee shall administer such terms and provisions in a uniform and
nondiscriminatory manner and in full accordance with any and all laws applicable
to the Plan.

7.5 Information. To enable the Committee to perform its functions, the Company
shall supply full and timely information to the Committee on all matters
relating to the Compensation of all Participants, their death or other events
which cause termination of their participation in this Plan, and such other
pertinent facts as the Committee may require.

7.6 Compensation, Expenses and Indemnity.

(a) The members of the Committee shall serve without compensation for their
services hereunder.

(b) The Committee is authorized at the expense of the Company to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.

(c) To the extent permitted by New Jersey state law, the Company shall indemnify
and hold harmless the Committee and each member thereof, the Board of Directors
and any delegate of the Committee who is an employee of the Company against any
and all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.

7.7 Disputes.

(a) Claim. A Participant who believes that he or she is being denied a benefit
to which he or she is entitled under this Plan (hereinafter referred to as
"Claimant") must file a written request for such benefit with the Committee,
setting forth his or her claim. The request must be addressed to the Committee.

(b) Claim Decision. Upon receipt of a claim, the Committee shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. The Committee may, however, extend
the reply period for an additional ninety (90) days for special circumstances.

If the claim is denied in whole or in part, the Committee shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth:

(i) The specified reason or reasons for such denial;

(ii) The specific reference to pertinent provisions of this Plan on which such
denial is based;

(iii) A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
such information is necessary;

(iv) Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and

(v) The time limits for requesting a review under subsection (c).

(c) Request For Review. Within sixty (60) days after the receipt by the Claimant
of the written opinion described above, the Claimant may request in writing that
the Committee review the prior determination. Such request must be addressed to
the Committee. The Claimant or his or her duly authorized representative may,
but need not, review the pertinent documents and submit issues and comments in
writing for consideration by the Committee. If the Claimant does not request a
review within such sixty (60) day period, he or she shall be barred and estopped
from challenging the determination.

(d) Review of Decision. Within sixty (60) days after the Committee's receipt of
a request for review, after considering all materials presented by the Claimant,
the Committee will inform the Participant in writing, in a manner calculated to
be understood by the Claimant, the decision setting forth the specific reasons
for the decision containing specific references to the pertinent provisions of
this Plan on which the decision is based. If special circumstances require that
the sixty (60) day time period be extended, the Committee will so notify the
Claimant and will render the decision as soon as possible, but no later than one
hundred twenty (120) days after receipt of the request for review.





ARTICLE VIII
MISCELLANEOUS

8.1 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Company. No assets of the
Company shall be held in any way as collateral security for the fulfilling of
the obligations of the Company under this Plan. Any and all of the Company's
assets shall be, and remain, the general unpledged, unrestricted assets of the
Company. The Company's obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors. It is the intention of the Company that this
Plan be unfunded for purposes of the Code and for purposes of Title 1 of ERISA.

8.2 Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or corporation. No part of a Participant's Accounts shall be liable
for the debts, contracts, or engagements of any Participant, his or her
Beneficiary, or successors in interest, nor shall a Participant's Accounts be
subject to execution by levy, attachment, or garnishment or by any other legal
or equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever. If any Participant, Beneficiary or
successor in interest is adjudicated bankrupt or purports to anticipate,
alienate, sell, transfer, commute, assign, pledge, encumber or charge any
distribution or payment from the Plan, voluntarily or involuntarily, the
Committee, in its discretion, may cancel such distribution or payment (or any
part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.

8.3 Withholding. There shall be deducted from each payment made under the Plan
or any other Compensation payable to the Participant (or Beneficiary) all taxes
which are required to be withheld by the Company with respect to such payment or
this Plan. The Company shall have the right to reduce any payment (or
Compensation) by the amount of cash sufficient to provide the amount of taxes,
including FICA Taxes on Compensation that is deferred to the Plan and related
Company Matching Contributions at the time such Company Matching Contributions
become fully vested.

8.4 Amendment, Modification, Suspension or Termination. The Committee may amend,
modify or suspend or the Plan in whole or in part, except that no amendment,
modification or suspension shall have any retroactive effect to reduce any
amounts allocated to a Participant's Accounts. The Company may terminate the
Plan only to the extent permitted under Section 409A of the Code, the
regulations thereunder and other guidance issued by the IRS, including but not
limited to the following:

(a) The Company may terminate the Plan within twelve (12) months of a corporate
dissolution taxed under Section 331 of the Code, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the
amounts deferred under the Plan are included in the Participants' gross incomes
in the latest of

(i) The calendar year in which the Plan terminates;

(ii) The calendar year in which the amount is no longer subject to a substantial
risk of forfeiture; or

(iii) The first calendar year in which payment is administratively practicable.

(b) the Company may terminate the Plan within the thirty (30) days preceding or
the twelve (12) months following a change in control event (as defined under
Prop. Treas. Reg. Section 1.409A-2(g)(4)(i)). The Plan may be terminated
provided that the Alpharma Inc. Supplemental Savings Plan and all similar
arrangements sponsored by the Company are terminated, so that Participants in
the Plan and all participants under the Alpharma Inc. Supplemental Savings Plan
and all similar arrangements receive their entire amounts within twelve (12)
months of the date of Plan termination.

(c) The Company may terminate the Plan provided that:

(i) The Alpharma Inc. Supplemental Savings Plan and all similar arrangements are
terminated;

(ii) No payments other than payments that would be payable under the terms of
the Plan, the Alpharma Inc. Supplemental Savings Plan or similar arrangements,
as applicable, if the termination had not occurred, are made within twelve (12)
months of termination;

(iii) All payments are made within twenty-four (24) months of termination; and

(iv) The Company does not adopt any new similar arrangement at any time within
five (5) years following termination.

(d) Such other events and conditions as the IRS or Treasury may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.

8.5 Governing Law. This Plan shall be construed, governed and administered in
accordance with the laws of the State of New Jersey, except where pre-empted by
Federal law.

8.6 Receipt or Release. Any payment made in good faith to a Participant or the
Participant's Beneficiary shall, to the extent thereof, be in full satisfaction
of all claims against the Committee, its members and the Company. The Committee
may require such Participant or Beneficiary, as a condition precedent to such
payment, to execute a receipt and release to such effect.

8.7 Payments on Behalf of Persons Under Incapacity. In the event that any amount
becomes payable under the Plan to a person who, in the sole judgment of the
Committee, is considered by reason of physical or mental condition to be unable
to give a valid receipt therefore, the Committee may direct that such payment be
made to any person found by the Committee, in its sole judgment, to have assumed
the care of such person. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Committee and the Company.

8.8 Limitation of Rights and Employment Relationship. Neither the establishment
of the Plan and Trust nor any modification thereof, nor the creating of any Fund
or Account, nor the payment of any benefits shall be construed as giving to any
Participant, or Beneficiary or other person any legal or equitable right against
the Company or the trustee of the Trust except as provided in the Plan and
Trust; and in no event shall the terms of employment of any employee or
Participant be modified or in any way be affected by the provisions of the Plan
and Trust.

8.9 Headings. Headings and subheadings in this Plan are inserted for convenience
of reference only and are not to be considered in the construction of the
provisions hereof.